Exhibit 10.48
VENDOR AGREEMENT
This Vendor Agreement (“Agreement”) is entered into as of September 26, 2004, by
and between Medco Health Solutions, Inc., a Delaware corporation with offices at
100 Parsons Pond Drive, Franklin Lakes, New Jersey 07417 (the ”Company”) and
APAC Customer Services, Inc. (“Vendor”), an Illinois corporation with offices at
Six Parkway North, Deerfield, Illinois 60015.
DEFINITIONS

(a)  
After Call Work Time shall mean the time spent by Vendor’s CSR documenting an
Inbound Call after release by Vendor’s CSR or disconnection.

(b)  
Billable Hour shall mean an hour of time chargeable to Company and includes
actual Talk Time, After Call Work Time, Team Meeting Time, periods of time while
waiting for a call or while on hold, and break time not to exceed fifteen
(15) minutes per four (4) hours shift.

(c)  
Business of the Company shall include, but not be limited to, the following
businesses (i) third party prescription drug claims processing business (ii) the
marketing of, or consulting as to, prescription drug benefit plans that use
(a) a plastic card at a network of retail pharmacies, (b) mail service pharmacy,
or (c) other means; (iii) the provision of prescription drugs through mail
service; (iv) prescription benefit management business or (v) the practice of
pharmacy through the internet, the telephone or other similar means.

(d)  
Customer Service Representative (“CSR”) shall mean Vendor’s employees who have
been trained by the Company and Vendor to perform a portion of the Services.

(e)  
Director of Pharmacy Practice (“DPP”) shall mean the person in whose name a
Pharmacy License is registered and who shall have complete authority over all
matters regarding compliance with pharmacy standard operating procedures and
compliance with all applicable federal and state law. Notwithstanding the
foregoing, the Company reserves the right to employ its own DPP for the purposes
of this Agreement.

(f)  
Floor Supervisory Staff shall mean employees of Vendor who provide support
services other than CSRs, or who have access to the area where the Services are
performed, including, but not limited to, supervisors, managers, and computer
technicians.

(g)  
Inbound Calls shall mean telephone calls routed by the Company to Vendor’s Call
Center for the purpose of providing the Services.

(h)  
IT shall mean Information Technology, and refers to those employees and
functions that support the software and hardware systems utilized in the
Services.

(i)  
Non-Compete Employee shall mean employees of Vendor with the job title of
(i) Account Manager; (ii) Operations Manager; (iii) Team Lead; (iv) Supervisor;
(v) Training Employees or (vi) Quality Assurance Personnel, or other salaried
Vendor Employees or Floor Supervisory Staff who are exclusively dedicated
provide PBM Call Center Services to Company.

 

 



--------------------------------------------------------------------------------



 



(j)  
PBM Call Center Services shall mean services that include the receipt and
handling of calls pursuant to the Services described in the Project Schedules
attached hereto.

(k)  
Pharmacist shall mean an individual licensed to practice pharmacy in the state
in which such individual is employed by Vendor. Pharmacists may assist CSRs
and/or members with specific questions or any other task as directed by the DPP.

(l)  
Pharmacy shall mean the area of Vendor’s facility where pharmacy services are to
be performed and which is licensed as a pharmacy by the State in which such
facility is located.

(m)  
Program shall mean those Services listed in the applicable Project Schedules
attached hereto and made a part hereof that are performed by the Vendor for the
Company.

(n)  
Talk Time shall mean the time taken to handle an Inbound Call commencing at the
time the Inbound Call is accessed by the Vendor’s CSR and ending when the call
is released by Vendor’s CSR or is otherwise disconnected.

(o)  
Team Meeting Time shall mean time spent by CSRs at meetings at which the agenda
concerns the Company’s programs and/or materials and has been approved by the
Company.

(p) Term shall mean the period from September 26, 2004 through September 25,
2009.

(q)  
Vendor Employees shall mean CSRs and Pharmacists employed by Vendor and assigned
to provide Services to Company.

1.  
SERVICES
     
Vendor’s services will consist of providing certain service assistance and other
service assistance on behalf of the Company to its members or other
Company-designated recipients (the “Services”), as more particularly described
on the applicable project-specific schedule(s), which shall be substantially in
the form of Exhibit B attached hereto and which shall, upon execution, be
attached hereto and made a part hereof as sequentially numbered schedules to
this Agreement. The Company will route, at the Company’s discretion, Inbound
Calls to Vendor’s call center as set forth in the applicable Project Schedule.
     
Vendor Employees who have been trained by the Company and Vendor to perform the
Services will perform the Services in accordance with the standard operating
procedures set forth in the Training Manual, a copy of which is attached hereto
and made a part hereof as Exhibit A.

 

2



--------------------------------------------------------------------------------



 



2.  
COMPENSATION
     
If Vendor timely performs its obligations in accordance with the specifications
set forth herein, the Company agrees to compensate Vendor as set forth in the
applicable Project Schedule attached hereto and made a part hereof. The parties
acknowledge and agree that all rates will remain fixed for the initial 3 year
Term of this Agreement

  (a)  
Payment Terms. Vendor shall invoice the Company at the end of each month for all
Services performed during such month at the rates and pursuant to the terms set
forth in an applicable Project Schedule, and Company shall pay Vendor in full no
later than thirty (30) days after the receipt of an undisputed invoice. In the
event of a disputed invoice, Vendor will re-invoice for all undisputed amounts
contained in such invoice and Company shall pay Vendor in full no later than
thirty (30) days after the receipt of the undisputed amount invoice. Vendor will
re-invoice, if applicable, a revised invoice once the dispute has been settled.
Company shall pay Vendor in full no later than thirty (30) days after the
receipt of the revised invoice. Company will notify Vendor in writing of any
disputes within five (5) business days after receipt of an invoice. The parties
will work together to resolve such invoice disputes. If Vendor does not receive
payment of an invoice by fifty (50) days after the receipt of the invoice, the
unpaid balance of any undisputed amounts will accrue interest at the rate of one
and one half percent (1.5%) per month (18% annually), commencing on the
thirty-first (31st) day after the receipt of the invoice and ending on the date
payment is received. Company will establish procedures for the prompt processing
of Vendor invoices; such procedures to be provided to Vendor in writing.
    (b)  
Taxes. Company shall pay all applicable sales, use, and any other taxes (other
than Vendor’s income taxes), however designated, which are collected or levied
on account of this Agreement.  Vendor shall collect from Company and transmit to
the proper authorities all taxes that Vendor is required by law to collect from
Company in connection with this Agreement or the transactions contemplated by
this Agreement.  Company shall not be liable for any penalties and/or late fees,
which may be imposed if taxes are not paid by Vendor.  Vendor further agrees
that Vendor shall indemnify and hold Company, its affiliates, and agents,
harmless for any judgments, fines, costs, penalties, assessments or fees
associated with such required payments.
    (c)  
Billing Reports. With respect to the Services performed by Vendor, Vendor shall
invoice Company for the actual number of Billable Hours completed by Vendor
Employees.
       
Notwithstanding the location(s) where Services will be provided, during the term
of this Agreement, Vendor will provide the Company with weekly reports, which
include billing summaries. In addition to the reports/invoicing procedures
outlined in this Section, Company reserves the right to reasonably request
future management, audit, usage or other ad hoc reports, and/or to request
changes in reporting procedures. If Medco requests any supplementary or
customized reports requiring Vendor to perform additional programming work,
Vendor may compile such reports and charge Medco for all applicable programming
and other fees, as more specifically set forth in the applicable Project
Schedule. Medco shall pay Vendor the per hour programming fee multiplied by the
number of hours required to complete the work. Before commencing any such
additional work, Vendor shall provide Medco with a good faith estimate of the
number of hours of programming required, as well as any other material costs
involved. Vendor will not begin any such work until Medco approves the estimate
in writing. Vendor agrees that the source data used to develop the reports is
subject to audit by Company as stated in Section 12(d).

 

3



--------------------------------------------------------------------------------



 



3.  
UMBRELLA AGREEMENT; AMENDMENTS
     
This Agreement shall be an “Umbrella Agreement” which shall apply to projects
between the Company and Vendor involving services of the same or similar type as
the Services provided for in Section 1. From time to time and as mutually
determined by the parties, this Agreement may be amended, by affixing hereto
additional Project Schedules (each a “Project Schedule”)(commencing with
Schedule B-1 and increasing numerically, B-2, B-3, as necessary) regarding
services to be performed by Vendor and compensation to be paid to Vendor by the
Company, which services, in each case and on each schedule referred to in this
Section 3, shall be the “Services” collectively regarding all such schedules the
“Services”. The preceding sentence does not constitute a commitment by the
Company to continue any current arrangements beyond its stated term or to enter
into any future arrangements with Vendor.
  4.  
VENDOR’S OBLIGATIONS
     
Vendor represents, warrants and covenants to the Company:

  (a)  
Chinese Wall. Only those Vendor Employees who have been trained by Vendor and
the Company to perform the Services set forth on the schedules attached hereto
are authorized to perform the Services. Vendor Employees will be dedicated
exclusively to the performance of the Services set forth in this Agreement.
Vendor agrees that no Vendor Employee shall be re-assigned to Vendor’s other
business areas or other programs without providing prior written notice to the
Company. All information obtained in connection with performing the Services
(including, without limitation, Confidential Material, as defined in Section 15)
shall be utilized for the sole purpose of performing the Services.
    (b)  
Physical Security Requirements. Vendor shall perform the Services in an
environment mutually agreed upon by Company and Vendor and in compliance with
Company’s commercially reasonable requests and applicable law. The
aforementioned environment may include, but is not limited to, a request by
Company for Vendor to provide a secure or physically segregated area in which to
perform the Services. Vendor agrees that compliance with any commercially
reasonable requests shall not be unreasonably withheld.

 

4



--------------------------------------------------------------------------------



 



     
The parties agree to meet and review the physical security of the APAC sites
where the services are performed or will be performed, and agree to develop a
Security Standards document which will be mutually acceptable to both parties.
Such review and document completion will be completed no later than April 1,
2005.
       
Only those employees of Vendor who are assigned to perform the Services
hereunder or who have a valid business reason for being there shall be allowed
access to the portion of the Call Center where the Services (the “Restricted
Area”) are being performed. Each employee of Vendor authorized to access the
Restricted Area will have a unique identification badge which will clearly
identify them as an authorized employee of Vendor. For purposes of this
Agreement the term “valid business reason” shall relate to (a) the management of
the call center, or (b) related to the Company project as set forth on the
applicable Project Schedule.
       
If required by law, or upon mutual agreement by Company and Vendor, any area
where potentially regulated pharmacy services will be performed shall be
designated as a “Pharmacy,” and as such, access shall only be gained with the
consent of and accompanied by either the DPP or the DPP’s designee, which shall
be, at a minimum, a Pharmacist. No employee of Vendor shall have a key to a
Pharmacy without the DPP’s consent.
    (c)  
Replacement of Vendor Employee. Upon notice from the Company or Vendor becoming
aware of just cause (just cause includes, but is not limited to, poor quality,
ineffective call handling practices, compliance infractions, evidence of drug
possession, distribution or use, conviction of the equivalent of a United
States’ state or federal felony crime or any crime related to financial fraud,
identity theft, or credit card theft, or is not proficient in the English
language). Vendor shall immediately remove for any reasonable business related
reason any Vendor Employee if, in the Company’s reasonable opinion, the Vendor
Employee is unsatisfactory for the Services requested. Vendor shall use its
reasonable best efforts to provide, as soon as possible, a qualified replacement
for such Vendor Employee who is acceptable to the Company.
    (d)  
Vendor Employee Background Checks and Drug Screens. Vendor will, at Vendor’s
sole cost and expense, cause to be performed criminal background checks and
5-panel drug tests (criteria for such 5 panel drug tests are attached hereto as
Exhibit (D) on all Vendor Employees who will be performing the Services or who
are permitted access to the area in which the Company’s Services are being
performed under Section 4(b) above. The Company will provide to Vendor Standard
Operating Procedures (“SOPs”) in the form of attached Exhibit E, APAC Background
Check SOP 101602, which Vendor shall follow in conducting criminal background
checks and drug screens. The Company must approve the scope of and service
provider(s) who perform the criminal background checks and drug tests, which
approval will not be unreasonably delayed or untimely withheld.

 

5



--------------------------------------------------------------------------------



 



     
Upon notice from the Company, Vendor shall immediately remove any Vendor
Employee from performing the Services if, in the Company’s reasonable opinion:
(i) the employee in question fails the drug test, or (ii) information contained
in the criminal background check provides the Company with reasonable suspicion
that such employee is not a suitable candidate to perform the Services. Vendor
shall use its reasonable best efforts to provide a qualified replacement for the
employee acceptable to the Company as soon as reasonably possible.
       
In the event a Vendor Employee working on the Company’s program(s) has not been
administered the appropriate background check or drug screen as defined above,
Vendor will pay a penalty of $1,000 per Vendor Employee not having the
appropriate background check or drug screen.
    (e)  
Neither the Services, nor any Vendor supplied materials used in connection with
or created by Vendor as a result of performing the Services, will infringe any
patent, copyright, trademark, or any proprietary rights of a third party or
constitutes a misuse or appropriation of a trade secret.
    (f)  
No agreements or obligations exist to which Vendor is a party or otherwise
bound, in writing or otherwise, with any entity which in any way interfere with,
impede or preclude Vendor from fulfilling all of the terms and conditions of
this Agreement.
    (g)  
The Services will be provided in a professional manner, and in accordance with
the highest standards and practices, and shall comply with all federal, state,
and local laws, statutes, acts, ordinances, rules, regulations, codes applicable
to providing the Services.
    (h)  
During the term of this Agreement, Vendor shall use Vendor’s best efforts to
disclose to the Company any information that has been received by or
communicated to Vendor or its employees that in Vendor’s reasonable opinion
would have a negative effect on the Company or any of its affiliates as
described in the applicable SOP.
    (i)  
The Vendor shall provide the Company’s management representative(s) with one
private office and, at a minimum, two (2) phone lines with telephone sets, a fax
line and fax machine, two (2) modem ports, a PC, and other office supplies and
equipment Company and Vendor agree are necessary to conduct normal business.
    (j)  
Vendor shall notify the Company within five (5) business days of any change of
senior officers or any other information that is material to Vendor’s resident
and non-resident pharmacy licenses, provided that Company has informed Vendor of
what information is required and when it is required.
    (k)  
Vendor shall be required to provide reasonable prior notification, and receive
written approval of Company, for any changes to the physical space, lay-out or
associated security equipment, which approval shall not be unreasonably
withheld.

 

6



--------------------------------------------------------------------------------



 



  (l)  
Upon the request by Company for Vendor to perform the Services in the Spanish
Language, Vendor covenants that all CSRs designated to receive said calls shall
possess a demonstrated level of fluency in the Spanish Language.  Said fluency
shall be reasonably defined by Company and implemented by Vendor by means which
include, but are not limited too: (1) a verbal assessment via telephone by a
Spanish-speaking employee of Vendor to determine confidence in the use of,
pronunciation and proper and complete word choice within, or the response to
word problems and scenarios, in the Spanish Language; (2) a written assessment
to determine reading and writing skills and comprehension in the Spanish
Language; (3) an interview in person by a Spanish-speaking employee of Vendor
with responses by the aforementioned CSRs given in the Spanish Language. 
Detailed notes of the aforementioned Spanish Language fluency determination
shall be kept on file as a part of the records of Vendor employees’ who are
assessed for said fluency.  The aforementioned CSRs shall also meet the normal
CSR minimum requirements to perform the Services.

5.  
ACCESS TO THE COMPANY’S COMPUTER SYSTEM

  (a)  
Access Protocol. In connection with Vendor’s access to and use of files within
the Company’s computer system (the “System”), only those Vendor Employee’s who
have been delegated to perform the Services, and meet the necessary back ground
and drug testing requirements hereunder will have access to the System. Access
will be directly supervised by both Vendor and the Company’s management. Access
will be determined by the Company.
    (b)  
System Modifications. The Company shall provide Vendor with timely prior notice
of any changes to the System that will require modifications to the Services
provided hereunder, and shall provide Vendor with such assistance (including the
provision of instruction manuals) as is reasonably required in connection
therewith.
       
In no event shall Vendor allow any data residing on the System to be input to,
entered, transmitted over, stored on or otherwise reside on any computer system
or terminal or data base of Vendor other than the terminals, computer system and
database specifically dedicated to performing the Services and connected to the
System.
    (c)  
Vendor will disable the diskette drives, and USB ports on the PCs used by CSRs,
Pharmacists and other Vendor Employees to prevent the saving of patient data and
any other Company confidential materials to diskettes or other storage media.
Additionally, Vendor will specifically prohibit the saving, printing, recording,
or other means of copying or transmitting patient data and Company Confidential
Information in a means that is easily transportable.
    (d)  
Vendor shall follow the Company’s IT Standard Operating Procedures, in the form
of attached Exhibit E, Medco IT SOPs, with respect to maintaining the Company’s
data systems, data security, and systems attached to the Company’s network as
provided by the Company.

  (e)  
Vendor shall provide IT support to ensure that local vendor systems issues,
routine maintenance of Company provided servers, and other related systems do
not adversely impact service to the Company’s customers.

 

7



--------------------------------------------------------------------------------



 



6.  
TRAINING

  (a)  
New Hire Training. Vendor shall provide new hire training to CSRs, Pharmacists
and other employees, as applicable to handle Inbound Calls (or other types of
calls, as applicable) on behalf of the Company, and Company shall pay the costs
associated with such training at the hours and fees set forth in the applicable
Project Schedule. Vendor shall pay for the cost of any additional new hire
training required because of attrition among existing Vendor employees providing
the Services. The Full Time Equivalent (“FTE”) base line computation process
upon which to establish any future new hire training costs due to such incidents
as ramp up for additional services and/or volumes is attached hereto as an
Exhibit F to this Agreement. The FTE base line will be adjusted as necessary
from time to time by mutual consent of the parties.

  (b)  
Ongoing Training. Vendor shall conduct ongoing Company-specific training and
skills-based training as required to meet Company-specified standards of quality
service. If the ongoing training is requested by the Company due to a change in
Program Materials (as defined in Section 7, below), implementation of a new
client, modification of the Company’s service delivery system, or other Program
change, the Vendor shall bill the Company at the training rate set forth on the
applicable Project Schedule. If the ongoing training is required by the Vendor
to maintain Company-specified standards of quality service, Vendor shall pay for
the cost of training. Vendor shall document, in writing, such ongoing training
and shall provide copies of such written documents to the Company upon request.

  (c)  
Training Materials. Vendor shall use only Company-approved training materials
regarding the Company’s information, product knowledge, customer service
policies, computer systems, and other Company specific modules as defined by the
Company.

  (d)  
Supervisor/Manager Training. Vendor shall provide to CSRs who have been promoted
to supervisor or manager coaching and feedback training, that has been approved
by the Company no later than two (2) weeks following such CSRs promotion to the
supervisor or manager position. Vendor shall bear the cost of this training.

 

8



--------------------------------------------------------------------------------



 



7.  
PROGRAM MATERIALS
     
All materials, scripts, data, results, analyses, reports, software, programming,
models, inventions and other information used or developed in connection with
performing the Services, but not including any proprietary equipment, software,
intellectual property or other materials used by Vendor to perform the Services
under this Agreement not specifically developed and paid for by the Company
(“Program Materials”), whether provided by the Company, developed by the Vendor,
or otherwise, shall be used or developed by Vendor at the approval and sole
direction of the Company. All Program Materials developed by Vendor will be
submitted to and approved by the Company prior to use and Vendor will use only
Company approved Program Materials in performing the Services. In addition, any
information obtained by a Vendor Employee in performing the Services shall be
considered a Program Material.
  8.  
OWNERSHIP OF PROGRAM MATERIALS
     
The Company will retain all rights, title and interest, in all intellectual
property, including copyright, patent and trademark, in and to the Program
Materials. All Program Materials developed by Vendor shall be considered Works
Made for Hire for the Company, and if any such work does not so qualify as a
Work Made for Hire, Vendor hereby assigns all right, title and interest,
including but not limited to copyright, trademark, trade name and patent rights,
in such Program Materials to the Company, effective from the moment of creation,
for use in any and all media, with or without modification, and with or without
attribution. Vendor will affix on all Program Materials, at the Company’s
direction, an appropriate copyright or other notice to preserve the copyright or
other interest of the Company or the Company’s assignee.
  9.  
PROTECTION OF COMPANY BUSINESS
     
In addition to the requirements set forth in Section 15 herein, Vendor (i) shall
not in any manner use its knowledge of Company’s business for the benefit of any
other person or company or divulge to others information or data concerning
Company’s business affairs, including the names of customers, names of
employees, number or character of contracts, marketing strategies and prices,
terms or particulars of Company’s business; and (ii) Vendor shall, in all things
and in good faith, protect the good will of Company’s business and keep
confidential its knowledge of such business affairs acquired prior to and during
the term of this Agreement.
  10.  
NON-SOLICITATION
     
During the term of this Agreement and for a period of twelve (12) months
following its termination, (a) Vendor shall not solicit or contact any business
client (not including the ultimate consumer) of the Company for the purpose of
offering products or services that compete or interfere with the Business of the
Company, and (b) neither party shall directly or indirectly (i) induce or
attempt to induce, any employees, agents or other consultants of the other party
and/or its affiliates to do anything from which each party is restricted from
doing by the terms of this Agreement, or (ii) offer or aid others to offer
employment to any employees, agents, or other consultants of either party and/or
its affiliates.

 

9



--------------------------------------------------------------------------------



 



11.  
INSURANCE
     
Vendor will provide and maintain at Vendor’s expense at least the following
insurance coverage at all times while this Agreement is in effect.

  (a)  
Workers’ Compensation & Employer’s Liability Statutory Limits
    (b)  
Comprehensive General Liability (including broad form contractual liability
coverage for Vendor’s obligations under this Agreement) and Automobile Liability

                     
 
      Each Person   Two Million Dollars   $ (2,000,000 )
 
      Each Accident   Two Million Dollars   $ (2,000,000 )  
 
  (c)   Excess/Umbrella Liability   Ten Million Dollars   $ (10,000,000 )

   
This insurance shall (i) be provided by one (1) or more insurance carriers
acceptable to the Company and (ii) have the Company as an additional named
insured and loss payee, as its interests may appear. On or prior to this date of
this Agreement, Vendor shall provide one (1) or more insurance certificates
attesting to this coverage, which certificates shall provide that the insurer
must give the Company not less than thirty (30) days advance notice of any
material change or cancellation of said coverage.
     
Company shall provide and maintain, at Company’s expense, Pharmacists Errors &
Omissions insurance for all Pharmacists employed by Vendor, with limits of not
less than Five Million ($5,000,000) dollars, at all times while this Agreement
is in effect, as well as a “tail” policy for such coverage if and when such
coverage is terminated for any reason (including termination of this Agreement).
Vendor and the employed Pharmacists of Vendor shall be named on such policy as
additional insureds. On or prior to the date of this Agreement, Company shall
provide to Vendor with a copy of such policy and any endorsement required to
fulfill the requirements set forth above.
  12.  
SUPERVISION AND REPORTING

  (a)  
Representatives. Each party shall at all times designate and maintain at least
one (1) representative (“Representative”) responsible for overseeing such
party’s performance of this Agreement. Each party may replace its Representative
by written notice to the other party.
    (b)  
Reporting. Vendor’s Representative shall provide the Company’s Representative
with such reports and other briefings as the parties may mutually agree, from
time to time, request regarding Vendor’s performance of the Services. If Company
requests any supplementary or customized reports requiring Vendor to perform
additional programming work, Vendor shall compile such reports and charge
Company for all applicable programming and other fees at the rates set out in
the applicable Project Schedule. Before commencing any such additional work,
Vendor will provide Company with a good-faith estimate of the number of hours of
programming required, as well as any other material costs involved. Vendor will
not begin any such work until Company approves the estimate in writing.

 

10



--------------------------------------------------------------------------------



 



     
Routine reports not subject to the above, shall include any normal performance
reporting, or Company client related reporting that would normally be required
by the Company to fulfill the requirements, written or verbal, of the Company’s
client.
    (c)  
Reporting – Raw Data. Vendor agrees to provide to the Company, at the Company’s
request, with the raw data as gathered by the automated call distribution system
utilized for the Services in the Vendor’s call site where the Services are being
performed. Vendor further agrees to assist, as necessary and at the fees set
forth in the applicable Project Schedule, with the development of Company
generated reports utilizing the raw data supplied by the Vendor.
    (d)  
Inspection. During normal business hours, the Company shall have the right to
inspect all areas of the Vendor’s property where the Services are being
performed, as long as said inspection does not interfere with the business
operations of the location and the Company’s Inspection Team announces it
arrival to the Site Manager. The Company has the right to monitor, either
real-time or on tape, Vendor’s performance of the Services.

13.  
INDEMNITY/LIMITATION OF LIABILITY

  (a)  
Indemnity. Each party (“Indemnitor”) shall indemnify and hold harmless the other
and its affiliates and any successor corporation(s) and their respective
directors, limited liability company managers, employees, and agents from all
damages, claims, suits, proceedings, losses, penalties, liabilities, and costs
(including, but not limited to, reasonable attorney’s fees) (collectively, the
“Claims”), caused by, arising out of, or resulting in whole or in part from
Indemnitor’s breach of this Agreement or failure to perform in accordance with
the terms of this Agreement, negligence, or intentional misconduct.
       
Vendor’s indemnity to Company, shall include Claims sustained by the Company by
reason of any misrepresentation, or negligent or wrongful acts or omissions, or
incorrect warranty, or any breach of any representation or warranty, covenant,
agreement, obligation or undertaking in this Agreement by Vendor or its
directors, officers, employees or other representatives, or by any person or
entity acting on behalf of or under control of Vendor (except that this
indemnification will not be applicable if such Losses are adjudged to have been
caused solely by Company’s act or omissions) whether in connection with their
performance under this Agreement or not.
       
Company’s indemnity to Vendor shall include Claims resulting from any act or
omission of either party attributable to the Director of Pharmacy Practice or
the Services performed by the other Pharmacists under this Agreement, Vendor’s
reliance upon instructions or directions of Company, Company’s responsibilities
under Section 20(b) below, or Vendor’s adherence to Company’s standard operating
procedures, training materials, on-line scripting and other materials or systems
provided by Company for use by Vendor in performing the Services. Company shall
also indemnify Vendor from and against all premium charges for the Employed
Pharmacist E&O Policy maintained by Vendor under Section 11. Vendor’s indemnity
to Company shall include Claims resulting from the CSR’s performance of the
Services of this Agreement, including any acts and omissions or any misconduct,
to the extent not covered by the foregoing indemnity from the Company.

 

11



--------------------------------------------------------------------------------



 



  (b)  
No Special Damages. Unless specifically listed in this Agreement, neither party
shall be liable to the other party for any incidental, consequential, special,
punitive, or other indirect damages, including, but not limited to, damages for
economic loss or lost opportunities, even if the party had been advised of the
possibility of any such loss and/or, such damages result from the breach of any
Agreement.

  (c)  
Limitation on Direct Damages. Any other provision of any Agreement
notwithstanding, Vendor’s total aggregate liability to the Company, whether for
negligence, strict liability in tort, indemnification or otherwise, shall be
limited to the direct damages recoverable under law, but not to exceed (i) for
Claims involving bodily injury or death, Five Million Dollars ($5,000,000), or
(ii) for any other Claims, the total compensation payable to Vendor hereunder
for any other Claims; provided that Vendor’s liability with respect to Claims
caused by, arising out of, or resulting in whole or in part from a breach of
Section 15, Exhibit G, or a misuse of Confidential Information shall not be
limited.

14.  
TERM; TERMINATION

  (a)  
The term of this Agreement is from September 26, 2004, to September 25, 2009,
unless otherwise agreed to by the parties in writing.

  (b)  
Termination for Cause. The Company may terminate this Agreement for cause if the
Vendor materially breaches this Agreement and fails to cure such breach within
thirty (30) days of written notice of such breach. With respect to Vendor’s
performance under any Project Schedule, a material breach shall be defined as
Vendor’s consistent failure to achieve all performance guarantees for a
consecutive three (3) month period, taking into account the forecast variances
as set forth in such Project Schedule. The Vendor can terminate this Agreement
for cause if the Company materially breaches this Agreement and fails to cure
such breach within sixty (60) days of written notice of such breach. For
purposes of this Agreement, a material breach shall include, but is not limited
to, an act or omission which results in non-compliance with state or federal
law, except to the extent attributable to Company under Section 18(b). Company
may terminate this Agreement immediately upon written notice for any breach of
Section 15 and Exhibit G of this Agreement. In the event of a Termination for
Cause by the Vendor, the parties agree that no ramp down period shall apply.

  (c)  
Termination for Convenience. From and after, but not prior to, the second
anniversary of this Agreement, either party may terminate this Agreement for any
reason upon ninety (90) days’ prior written notice to the other party. In the
event of such termination, the parties will operate under the ramp down period
set forth in the applicable Project Schedule. All provisions of the Agreement
shall remain in full force and effect during the ramp down period.

  (d)  
Vendor’s Right to Terminate for Non-Payment. In the event that Company has not
paid the undisputed amount due on any invoice within one (1) billing period
following the due date of the invoice, Vendor may notify Company of the intent
to terminate the Agreement within thirty (30) days if Company has not satisfied
the past due amount. In the event of such termination, the parties will operate
under the ramp down period set forth in the applicable Project Schedule. The
Ramp-Down fees as provided for in Exhibit G shall apply in the event of a
termination for non-payment. All provisions of the Agreement shall remain in
full force and effect during the ramp down period.

 

12



--------------------------------------------------------------------------------



 



  (e)  
Upon termination of this Agreement, for any reason other than Company’s material
breach of Section 3(b) or 4, Vendor shall cooperate with Company and act in good
faith to allow an orderly transition of Vendor’s services in order to minimize
disruption to Company and to its ongoing business. Should such termination take
place, Vendor shall extend to Company, at Company’s request up to an additional
one hundred and twenty (120) day period to properly effectuate the orderly
transmission of materials (“Transition Services”). Company will provide notice
of its option to extend the termination within five (5) days of the actual
termination date and the parties shall discuss and mutually agree to any
Transition Services and related costs and fees. This provision shall survive the
termination of this Agreement.

   
Notwithstanding the above, either party may terminate this Agreement at any time
upon notice to the other party if legislation is enacted, regulations adopted or
judicial opinion issued, at either the federal or state level that in such
party’s reasonable judgment (“Changed Laws”) would significantly impair Vendor’s
ability to perform the Services under this Agreement. In the event of a
termination due to Changed Laws, the parties will observe the Ramp Down period
as described in the applicable Project Schedule.
  15.  
CONFIDENTIALITY
     
In connection with performing Services, Vendor, and Vendor’s CSRs, Pharmacists
and Vendor Employees may receive Confidential Material (as defined in Exhibit G
attached hereto and made a part hereof). Vendor and Vendor’s CSRs, Pharmacists
and Vendor Employees agree to, and shall at all times comply with, the
provisions of Exhibit G.
     
Company understands that it may receive pursuant to this agreement and/or any
Project Schedule hereunder certain material, data, information and other
communications that are confidential and proprietary to Vendor and that are
marked as “confidential,” “proprietary,” or the like and/or disclosed in a
manner consistent with their proprietary and confidential nature (hereafter,
“Vendor Confidential Material”). Company agrees to, and shall at all times,
maintain Vendor Confidential Information in strictest confidence.
  16.  
BOOKS AND RECORDS; INSPECTION AND AUDIT
     
Vendor agrees to maintain accurate books and records in connection with Vendor’s
performance of Services and the procedures followed for maintaining the
security, integrity and confidentiality of Confidential Material. Except for
pharmacy records, which shall be maintained in compliance with local, state and
federal law, all such books and records (including without limitation all
papers, correspondence, data, information, reports, records (excluding payroll
records), receipts, and other sources of information relating to the work to be
performed hereunder), other than materials or Confidential Material which Vendor
returns to the Company, or purges at the Company’s direction, will be held for a
period of one (1) year from completion of Vendor’s performance of Services.

 

13



--------------------------------------------------------------------------------



 



   
Representatives of the Company may, at any time, at the Company’s expense,
inspect and audit Vendor’s compliance with the provisions of this Agreement
including Vendor’s books and records in connection with Vendor’s performance of
Services and Vendor’s procedures for maintaining the security, integrity and
confidentiality of Confidential Materials, individual health information and
Company assets & equipment.
     
If an audit determines that Vendor has failed materially to comply with the
provisions of this Agreement, the reasonable costs of the audit shall be borne
by Vendor including the direct out-of-pocket costs of such audit.
  17.  
RELATIONSHIP OF PARTIES
     
Vendor is an independent contractor in the performance of this Agreement.
Nothing herein contained is deemed to constitute the relationship of partners,
joint venturers, or of principal and agent between the parties hereto. Neither
party shall hold itself out to third persons as having the authority to act on
behalf of, or as serving as the agent of the other party. Except as expressly
provided for in this Agreement, Vendor will not, without prior written approval
of the Company, undertake any commitments or incur liability on behalf of the
Company for any services or expenditures and the Company will not be liable for
any expenses incurred without prior written approval.
  18.  
COMPLIANCE WITH LAW

  (a)  
The parties mutually agree that it is their understanding and intent that this
Agreement comply with applicable federal and state laws and regulations
(including, but not limited to, HIPAA) and, in its respective performance of its
obligations under this Agreement, each party agrees to use its reasonable
commercial effort to comply with such laws and regulations. This agreement may
be changed or modified from time to time to comply with HIPPA or other
applicable Federal and State laws or regulations. In the event there is a
material change in federal or state laws or regulations (including any judicial
or regulatory application or interpretation of such law or regulation) such that
the provision of any services or the payment of any compensation or benefits
pursuant to this Agreement would violate applicable law, regulations or
governmental policy, the parties agree to renegotiate this Agreement in good
faith to restructure their relationship to comply with applicable laws,
regulations, and governmental policies, and to fulfill, to the maximum extent
possible, the legitimate expectations of both parties on the date of this
Agreement. If any such restructuring is not feasible, either party may terminate
this Agreement upon thirty (30) days’ written notice thereof to the other party.
       
For purposes of this Section 18, “HIPAA” shall mean the Health Insurance
Portability and Accountability Act of 1996 and all regulations promulgated
thereunder, in each case as amended from time to time during the Term.

 

14



--------------------------------------------------------------------------------



 



  (c)  
Provided that the DPP is employed by Company, it shall be the sole
responsibility of Company to inform Vendor, of any federal, state or local
regulations which are specific to Company’s practice of pharmacy and to which
Vendor may be subject, and to advise Vendor, in writing, of any license, permit
or approval specifically related to Company’s business, products or services
that Vendor may be required to obtain from governmental agencies and authorities
for Vendor to perform the Services, including those pertaining to obtaining and
maintaining the Pharmacy License and employment of licensed Pharmacists.
Additional provisions with respect to such compliance may be set out in a
Project Schedule. Vendor shall perform the Services in compliance with such
requirements, provided, however, that if such provisions materially affect the
cost of such Services, upon request of Vendor, Vendor and Company shall
negotiate any increase in fees due to increased Vendor costs.

19.  
EXCLUSIVITY

  (a)  
During the term of this Project Schedule, Vendor and its Affiliates shall not
perform the PBM Call Center Services (in whole or in part) to, or on behalf of,
(1) Caremark, (2) Aetna Pharmacy Management (APM) and/or (3) Express Scripts
(each, a “Top Competitor”) or their Affiliates or successors. The Company will
have the right to replace a Top Competitor with another entity engaged in the
Business of the Company (a “Replacement Company”) upon written notice to Vendor
(a “Replacement Notice”), unless Vendor can demonstrate that Vendor or its
Affiliates has been in active negotiation with the Replacement Company before
the Company’s request had been received by Vendor and such active negotiation is
certified in writing to the Company by an officer of Vendor. If the Company
replaces a Top Competitor with another entity, then the Replacement Company
shall be considered a Top Competitor and the prohibition set forth in this
Section shall also apply to such Replacement Company and to such Replacement
Company’s Affiliates and successors. Vendor will then be free to offer PBM
Contact Center Services to the replaced company. On or before the second
anniversary hereof, in the event Vendor enters into an agreement to perform the
PBM Contact Center Services on behalf of a Top Competitor, Vendor will provide
Company with notice of such agreement, whereupon the Company may, for a period
of thirty (30) days from such notice, elect to terminate this Project Schedule
for convenience.

  (b)  
During the term of this Project Schedule, Vendor and its Affiliates shall not
perform PBM Call Center Services to any entity listed on Exhibit I (i) in any
present facility or in any other future building or facility where Vendor is
performing the Services, except as set forth in Section 19(d) herein; and
(ii) using any dedicated infrastructure, dedicated materials, or dedicated
equipment used in the performance of the Services.

  (c)  
During the term of this Project Schedule, Vendor and its Affiliates shall not
perform PBM Call Center Services to any entity listed on Exhibit I using any
Non-Compete Employee that works or has worked on the Services for the period of
time such Non-Compete Employee performs the Services and for one year following
the Non-Compete Employee ceasing to perform the Services. In the event a
reputable independent publicly-available source (including, without limitation,
Atlantic Information Services (AIS)) indicates that an entity that is doing
business in the United States and that is not listed on Exhibit I has obtained
4 million or more covered lives as a pharmacy benefits manager, upon notice from
Company, Vendor shall add such entity to Exhibit I. In the event a reputable
independent publicly available source indicates that an entity listed on
Exhibit I has substantially ceased providing the services of a pharmacy benefits
manager, Vendor may remove such entity from Exhibit I.

  (d)  
In the event that Company requests Vendor to perform the Services in its
location in Manila, Philippines, the requirements of Section 19(b) are waived
for the Manila, Philippines location provided that Vendor performs the Services
in compliance with the Physical Security Requirements defined in section 4(b).

 

15



--------------------------------------------------------------------------------



 



20.  
GENERAL

  (a)  
Severability. If any provision of this Agreement is void or unenforceable, the
remaining provisions of this Agreement will be binding upon the parties with the
same effect as though the void or unenforceable part had been deleted.

  (b)  
Complete Agreement. This Agreement represents the entire agreement between the
parties hereto with respect to the Services, and all prior agreements relating
to the Services, written or oral, are superseded hereby. This Agreement
supersedes any terms and conditions contained in purchase orders, invoices or
other documents issued by Vendor. The parties agree that this is a negotiated
agreement and the rule of construction that any ambiguities be construed against
the drafting party will not apply. This Agreement may not be changed orally, but
only by an agreement in writing signed by both parties hereto.

  (c)  
Waiver. The waiver of any breach or violation of any term or provision of this
Agreement will not constitute a waiver of any other or subsequent breach or
violation of this Agreement.

  (d)  
No Third Party Beneficiary. This Agreement shall not be construed to confer any
rights on any third party, except that all references to the Company shall be
deemed to include its affiliates and the respective directors or limited
liability company managers, officers, employees, and agents of the Company and
each affiliate.

  (e)  
Notices. Any notice required or permitted to be given under this Agreement will
be in writing and will be deemed given when delivered personally, by facsimile
or three (3) days after mailing when sent by registered or certified mail,
return receipt requested, addressed to the address set forth below. If notice is
sent by registered or certified mail, postage will be prepaid.

         
 
  If to the Company:   Medco Health Solutions, Inc.
 
      8111 Royal Ridge Parkway
 
      Irving, TX 75063
 
      Attention: Georgia Eddleman, Vice President
 
       
 
  With a copy to:   Medco Health Solutions, Inc.
 
      100 Parsons Pond Drive
 
      Franklin Lakes, NJ 07417
 
      Attn: General Counsel
 
       
 
  If to Vendor:   APAC Customer Service, Inc.
 
      Six Parkway North
 
      Deerfield, IL 60015
 
      Attn: Executive Vice President
 
       
 
      And provide a copy to, General Counsel at the same address

     
Either party may change its address at any time by giving written notice to the
other party in the manner specified.

 

16



--------------------------------------------------------------------------------



 



  (f)  
Public Notices. Vendor shall not make any public announcement or communication
concerning this Agreement or the arrangements between the parties provided for
in this Agreement, including but not limited to issuing press releases, granting
interviews, or referencing the arrangements in Vendor’s sales or marketing
materials, except with the prior written consent of the Company.

  (g)  
Governing Law. This Agreement is deemed to be made under and is to be governed
by and construed according to the laws of the State of New Jersey, without
giving effect to principles of conflicts of law.

  (h)  
Assignment. This Agreement shall not be assigned or delegated by Vendor.

  (i)  
Force Majeure. It is understood that neither party will be held responsible for
any loss, damage or delays occasioned by fire, strikes, lockouts, acts of God or
the public enemy, floods, freight embargoes, causes incident to national
emergencies, war, failures, fluctuations or interruptions in electrical power,
heat, light, telecommunications lines or telephone service beyond the reasonable
control of either party, or other causes beyond the reasonable control of the
parties despite such party’s full compliance with applicable contingency plans.

In every case the delay or failure to perform must be beyond the control and
without the fault or negligence of the party claiming excusable delay, and the
party claiming excusable delay must promptly notify the other party of such
delay. Performance times under this Agreement shall be considered extended for a
period of time equivalent to the time lost because of any delay which is
excusable under this Section; provided, however, that if any such delay
continues for a period of more than five (5) business days, the party not
claiming excusable delay shall have the option of terminating this Agreement,
without penalty, upon notice to the party claiming excusable delay.

  (j)  
Covenants, Warranties & Representations. Vendor hereby warrants and represents
that:

  •  
The Services provided pursuant to this Agreement will conform in all respects to
Company’s specifications and other reasonable requirements.
    •  
The Services provided pursuant to this Agreement and billed/invoiced to Company
are certified to be those ordered by Company pursuant to this Agreement.
    •  
It has expertise in providing the Services it is obligated to perform under this
Agreement.

 

17



--------------------------------------------------------------------------------



 



  •  
In recognition of the critical nature of timely completion of the Services
pursuant to this Agreement, Vendor has and will maintain sufficient resources,
facilities, capacity and manpower to insure that all Services will be performed
by qualified personnel in a professional manner, and all Services will be
accomplished in conformity with the highest standards of its industry.
    •  
Its security procedures are adequate to protect and maintain the confidentiality
of the Confidential Information.
    •  
It has complied with and will comply with any and all relevant Laws, in
performance of its obligations hereunder.
    •  
In providing the Services provided pursuant to this Agreement, Vendor will not
utilize impermissibly any confidence, trade secret or copyright-protected
information or material of any other person or entity.
    •  
Its prices outlined in the Attachments hereto shall be complete. If Company
requests in writing that Vendor perform additional services that are not set
forth in the applicable Project Schedule, or if Company requests a change to
Services that may materially increase Vendor’s costs, Vendor shall be entitled
to invoice Company for such Services upon prior written notice to Company of
such charges.

In the event of a breach of any of the foregoing warranties, Vendor shall, in
addition to any other remedies which may be available to Company, supply
services to correct such defect at no cost to Company.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
date first above written.

                      Medco Health Solutions, Inc.       APAC Customer Services,
Inc.    
 
                   
By:
  SIGNATURE ON FILE       By:   SIGNATURE ON FILE    
 
                   
 
  Name:           Name:    
 
  Title:           Title:    

         
Date:
   
 
   

 

18



--------------------------------------------------------------------------------



 



The expiration date for the Term of the Vendor Agreement was extended from
September 25, 2009 to September 25, 2012. 

 

19